EXHIBIT 12 STATEMENTS REGARDING COMPUTATION OF CONSOLIDATED RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS APPEARING IN QUARTERLY REPORT ON FORM 10-Q For the Three Months Ended March 31, (Dollars in thousands) 2009 2008 Excluding Interest on Deposits: Earnings: Income before income taxes $5,406 $7,634 Fixed charges (excluding Preferred Stock Dividends) 3,896 4,612 Total earnings 9,302 12,246 Fixed charges: Interest expense (excluding deposit interest) 3,823 4,548 Rent expense interest factor (1) 73 64 Preferred stock dividends (2) 341 – Total fixed charges (excluding deposit interest) 4,237 4,612 Ratio of Earnings to Fixed Charges, Excluding Interest on Deposits 2.20 2.66 Including Interest on Deposits: Earnings: Income before income taxes $5,406 $7,634 Fixed charges (excluding Preferred Stock Dividends) 10,880 13,077 Total earnings 16,286 20,711 Fixed charges: Interest expense (including deposit interest) 10,807 13,013 Rent expense interest factor (1) 73 64 Preferred stock dividends (2) 341 – Total fixed charges (including deposit interest) 11,221 13,077 Ratio of Earnings to Fixed Charges, Including Interest on Deposits 1.45 1.58 (1) Represents one-third of gross rental expense, which management believes is representative of the interest factor. (2) Represents the dividend accrued on the Series A Preferred Stock during the period.
